DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter.
Claims 11-19 are directed to “a computer program product comprising a computer readable storage medium”. While Applicant’s Specification describes (Specification paragraph 0042) examples of statutory computer-readable media such as various types of physical storage device, this list is stated to be non-limiting. While Applicant’s Specification describes (Specification paragraph 0042) various types of non-statutory media such as signals per se as not within the intended meaning of “computer readable storage medium”, this listing does not exclude all types on non-statutory storage media such as an freely propagated or guided audio signal.
Allowable Subject Matter
Claims 1-10 & 20 are allowed.
Claims 11-19, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection35 USC §101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1, 11, & 20 (and dependent claims 2-10 & 12-18), the art of record does not teach or suggest the recited arrangement for input data and neural flow attestation engine processing in which input data are input to a trained computer model, both an output class generated by the trained computer model and a neural flow are recorded, and the integrity of the computer model is verified based on the runtime neural flow and recorded neural flows.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akselrod-Ballin, Kruglick, Gurbuxani, Chang, and Fairbanks disclose examples of trained classification models.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663